Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
	In response to Restriction requirement mailed on 04/05/2021, applicants’ response dated 08/05/2021 is acknowledged; in said response applicants’ have amended claim 41 and 71-72, canceled claims 1, 8-10 and 75 and added new claims 76-97 with the following arguments:
	 “Applicant points out that claims 71 and 74 have been amended to be dependent upon claim 41 and new claims 76-97 are all dependent, either directly or indirectly, upon claim 41.Applicant submits that amended claim 71 and new claims 76-97 all fall within identified Group V. Moreover, as discussed below, amended claim 74, although identified by the Office as a different invention as Group VI, should be examined with the claims of Group V… The Examiner has additionally requested that a species election be made. Specifically, the Examiner is requiring Applicant to elect the Group I species identified in page 4 of the Restriction Requirement for examination. Applicant respectfully submits that the species election has been rendered moot by Applicant canceling claim 1. Therefore, no species election is hereby made.”

	Reply: Applicants’ arguments have been considered and found to be non-persuasive; applicants’ in their response dated 08/05/2021, specifically in the newly added claims 76-97 have added many new species which were never presented before and examiner considers this completely different subject-matter and requires a species requirement.    
Election of Species
This application contains claims directed to the following patentably distinct species of the claimed invention: 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from the following claims for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable:
 Claim 81: elect a single attenuation from succinic dehydrogenase … malate dehydrogenase; 
Claim 82: elect a single bioderived compound from 4-hydroxybutyrate (4HB), … and crotyl alcohol ;
Claim 86: elect a single genetic alteration from NADH dehydrogenase …;
Claims 87; elect a single exogenous nucleic acid from NADH dehydrogenase…,  and cytochrome bo oxidase;
Claim 88: elect a single attenuation from NAD(P)H dehydrogenase …quinol monooxygenase;
Claim 89: elect a single attenuation from Ndh-II …; 
Claim 90: elect a single gene disruption from menaquinol biosynthetic … or  dimethylmenaquinol biosynthetic …;
Claim 91: elect a single specific nuclei acid sequence from Table 15;
Claim 92: elect a single attenuation from ClpA … (PTS);
Claim 96: elect a single genetic alteration from (PEPCK) … or a specific combination; and
Claim 97: elect a single attenuation from pyruvate kinase or … (PTS). 
The species are independent or distinct because the species or grouping(s) of species are independent or distinct.  See MPEP § 806.04(b), § 806.04(f) and § 806.04(h).  The claims to the different species recite the mutually exclusive characteristics of such 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 41, 76-80, 83-85 and 93-95 generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652